Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status:	 Please all the replies and correspondence should be addressed to Examiner’s new art unit 2693. Receipt is acknowledged of papers submitted on 12-15-2021 under amendments and request for reconsideration, which have been placed of record in the file. The terminal disclaimer resubmitted on 02-18-2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted. Claims 1-20 are pending in this action. 

Interview Summary
Examiner called Applicant’s representative on 02-17-2022 and requested Applicant’s representative to file Terminal Disclaimer to overcome double patenting rejection and expedite allowance of the instant application. Applicant’s representative agreed to file the terminal disclaimer and Applicant’s representative has filed the terminal disclaimer on 02-18-2022. Examiner thanks Applicant’s representative for timely filing on 02-18-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b).

Response to Amendment
The amendment filed on 12-15-2021 does not introduce any new matter into the disclosure.  The added material does have support in the original disclosure. Applicant has amended claims 1, 2 and 16. Applicant has amended independent claims 1 and 16 adding allowable limitations to expedite allowance of instant application. Applicant has mere requested to reconsider for independent Claim 10. Further Applicant has timely filed on 02-18-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Further, The Terminal Disclaimer overcomes double patenting rejection, therefore double patenting rejection is withdrawn.

A timely filed on 02-18-2022 terminal disclaimer in compliance with 37 CFR 1.321(c) has overcome an actual rejection based on a nonstatutory double patenting ground and signed by the agent to fully comply with 37 CFR 3.73(b). Terminal disclaimer was approved and accepted by USPTO on 02-18-2022.

Applicant has amended claims 1, 2 and 16. Applicant has amended independent claims 1 and 16 adding allowable limitations to expedite allowance of instant application. Applicant has mere requested to reconsider for independent Claim 10. Applicant arguments filed on 12-25-2021, under remark regarding allowable limitations 
For Claims 1-9 

For Claim 10-15
“a frame having an outer face, the outer face comprising metal; a touch input sensor positioned within the outer face and configured to sense a change in capacitance based on a touch input applied to the outer face: a controller device connected to the touch input sensor and configured to activate a function based on at least three levels of the change in capacitance
For Claims 16-20
a set of capacitors arranged between the face and the wall, each capacitor of the set of capacitors comprising a first capacitor plate adjacent to the face and a second capacitor plate adjacent to the wall, the first and second capacitor plates being movable relative to each other; wherein the capacitance of each capacitor of the set of capacitors is configured to vary in response to deformation of the face” are persuasive; as after further extensive search and consideration, independent claims 1. 10 and 16 does overcome the prior art rejection mailed on 09-15-2021; which puts application number 17,129,603 in condition for allowance. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
Applicant has amended claims 1, 2 and 16. Applicant has amended independent claims 1 and 16 adding allowable limitations to expedite allowance of instant application. Applicant has mere requested to reconsider for independent Claim 10. Applicant’s arguments filed on 12-15-2021 are convincing. As argued by applicant in remarks under claim rejection on page 10,  paragraph 2, lines 1-2; the prior art of Jonathan H Dorfman et al. (US 6, 029, 214 A) in view of Sequine Dennis R (US 20080078590 A1) and Bladt Henrik Henriksen (US 20060066579 A1) with all of the other prior art cited on 892’s 1449’s, searched in NPL and searched in PGPUB, fails to recite or disclose all the other limitations of independent claims in combination with uniquely distinct features represented by underlined bold claim limitations recited below;
For Claims 1-9 
a base housing coupled to the lid housing and having an outer surface and an interior wall; a touch input device positioned in the base housing. the touch input device comprising a first capacitor plate spaced apart from a second capacitor plate by a dielectric medium; a support disposed between the outer surface and the interior wall; wherein displacement of the outer surface of the base housing deflects decreases a distance between the first capacitor plate and the second capacitor plate.
For Claim 10-15
a frame having an outer face, the outer face comprising metal; a touch input sensor positioned within the outer face and configured to sense a change in capacitance based on a touch input applied to the outer face: a controller device connected to the touch input sensor and configured to activate a function based on at least three levels of the change in capacitance.
For Claims 16-20
a set of capacitors arranged between the face and the wall, each capacitor of the set of capacitors comprising a first capacitor plate adjacent to the face and a second capacitor plate adjacent to the wall, the first and second capacitor plates being movable relative to each other; wherein the capacitance of each capacitor of the set of capacitors is configured to vary in response to deformation of the face.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRABODH M DHARIA whose telephone number is (571)272-7668.  The examiner can normally be reached on Monday -Friday 9:00 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Lee, Benjamin can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria VA 22313-1450
/Prabodh M Dharia/

Primary Examiner 

Art Unit 2693

02-23-2022